Title: To Benjamin Franklin from John Paul Jones, 25 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir
L’Orient July 25th. 1779.
I have had the pleasure to receive your esteemed Letters down to the 19th. and you may be sure that I will pay due Attention to your Orders.— It gives me pleasure to find my Authority enlarged because it will enable me to attempt whatever enterprise may present itself and afford a prospect of Success.— And because I shall endeavour to make my Cruise a busy one rather than a long One.— Before I depart I will send you a Cypher for a private Correspondence, and in the meantime I would wish it may be convenient that your further Orders may be at the Port of my destination before the Middle of September.
I beg you to read the inclosed.— I expect the Answer will find me ready in the Road of Groa. I am ever Dear Sir Your Obliged and Affectionate Friend & Servant,
Jno P Jones
His Excellency Doctor Franklin.
 
Notations: Capt. Jones. July 25. 79 / Capt. Landais
